People v Bediako (2014 NY Slip Op 04952)
People v Bediako
2014 NY Slip Op 04952
Decided on July 2, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on July 2, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentPETER B. SKELOS, J.P.
MARK C. DILLON
SHERI S. ROMAN
JOSEPH J. MALTESE, JJ.


2010-07136
 (Ind. No. 2287/05)

[*1]The People of the State of New York, respondent, 
vKwardo Bediako, appellant.
Lynn W. L. Fahey, New York, N.Y. (Janet Claire Lê of counsel), for appellant, and appellant pro se.
Richard A. Brown, District Attorney, Kew Gardens, N.Y. (John M. Castellano and Sharon Y. Brodt of counsel), for respondent.
DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Queens County (Hollie, J.), rendered June 24, 2010, convicting him of burglary in the first degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
Upon consideration of the factors set forth in Barker v Wingo (407 US 514, 530) and People v Taranovich (37 NY2d 442, 445), we find that the defendant was not deprived of his constitutional right to a speedy trial. Further, by pleading guilty, the defendant forfeited his claim that his statutory right to a speedy trial was violated (see People v O'Brien, 56 NY2d 1009, 1010; People v Howe, 56 NY2d 622, 624; People v Clary, 52 NY2d 1023; People v Thill, 52 NY2d 1020, 1021; People v Friscia, 51 NY2d 845, 847).
In addition, the Supreme Court did not improvidently exercise its discretion in denying the defendant's application to withdraw his plea of guilty (see CPL 220.60[3]), as the record supports a finding that his plea was entered knowingly, voluntarily, and intelligently (see People v Tyrell, 22 NY3d 359, 365; People v Haffiz, 19 NY3d 883, 884; People v Fiumefreddo, 82 NY2d 536, 543; People v Lopez, 71 NY2d 662, 666).
SKELOS, J.P., DILLON, ROMAN and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court